DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the the solid bands extend in both the machine direction and the cross-machine direction (as in claim 5); the pair of solid bands is further associated with a third band to create two elongated reinforced apertures, a first elongated aperture between the pair of bands and a second elongated aperture between one band of the pair and the third band (as in claim 8); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, hence claims 2-9 and claim 14, hence claim 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the diameter" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the applicable bolt" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the size" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 1, 3, 4, 6, 10, 11, and 13-15  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins (US 7,166,349).
As to claim 1, A polymer mesh for securing to a mine strata for skin control comprising:
a plurality of polymer strands 1 spaced from and substantially parallel with one another extending in a machine direction;
a plurality of polymer strands 2 spaced from and substantially parallel with one another extending in a cross-machine direction and intersecting the plurality of machine direction polymer strands to create a mesh structure; and
at least one pair of substantially parallel solid bands (B) having a length that extends in one of the machine and cross-machine directions, each band having a width of at least 
As to claim 3, Collins discloses wherein the solid bands (B) extend in the machine direction, said reinforced aperture being traversed by the plurality of polymer strands that extend in the cross-machine direction.
As to claim 4, Collin discloses wherein the solid bands (B) extend in the cross-machine direction, said reinforced aperture being traversed by the plurality of polymer strands that extend in the machine direction.  The machine direction and cross-machine direction are considered relative.
As to claim 6, Collins discloses  wherein the solid bands are being made in a single process with the polymer strands.
As to claim 10, Collins discloses wherein the polymer mesh is capable of being formed as a roll and is installed by unrolling the roll during installation or by cutting the roll into sheets which are then installed.  
As to claim 11,  Collins discloses polymer mesh formed as a roll to be secured to a mine roof or side wall for skin control comprising:
a plurality of polymer strands 1 spaced from and substantially parallel with one another extending in a machine direction;

substantially parallel with one another extending in a cross-machine direction and intersecting the plurality of machine direction polymer strands to create a mesh structure; and
a plurality of pairs of reinforcing bands (B) in spaced relationship in one of the machine and cross-machine directions.  Such bands appear to be spaced in interval between pairs corresponding with a bolt pattern spacing for installing the polymer mesh and securing a roof or side wall in a hard rock mining application.  Collins also discloses that such grid may be used for mine roof or side wall of a tunnel (see column 1, lines 30-37).  Such grids are typically anchored by bolts.
As to claim 13, Collins discloses wherein the reinforcing bands (B) are being made of polyester, polypropylene, copolymer or HDPE compounds in a single process with the polymer strands.
As to claim 14, Collins discloses a polymer mesh for securing in a mine strata for skin control with bolts and associated steel plates comprising:
a plurality of polymer strands 1 spaced from and substantially parallel with one another extending in a machine direction;
a plurality of polymer strands 2 spaced from and substantially parallel with one another extending in a cross-machine direction and intersecting the plurality of machine direction polymer strands to create a mesh structure; and
at least one pair of substantially parallel solid bands (B) having a length that extends in one of the machine and cross-machine directions.  The pair of solid bands appear to  have a width and being separated by a distance both of which are sized 
As to claim 15, Collins is silent to wherein the plates are generally rectangular and all four corners of the plates also rest on top of the bands. Collins also discloses that such grid may be used for mine roof or side wall of a tunnel (see column 1, lines 30-37).  Such grids are typically anchored by bolts with a plate/bearing type member.  Such plate/bearing members are typically rectangularly or circularly shaped.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 5, and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the prior art of record, such as Collins, fails to show or suggest wherein the pair of solid bands are substantially parallel and separated from one another by a distance of between about 1.5 inches and about 4 inches.

 	As to claim 7, the prior art of record, such as Collins, fails to show or suggest wherein said polymer mesh includes at least a first pair of bands and a second pair of bands that are substantially parallel with one another, each band having a width of at least about 2.5 inches, with the bands in a given pair being separated by a distance of between about 1.5 inches and about 4 inches to create a reinforced aperture defined by each pair, said first and second pairs of bands being spaced about 4 feet apart.
As to claims 8 and 9, the prior art of record, such as Collins, fails to show or suggest wherein the pair of solid bands is further associated with a third band to create two elongated reinforced apertures, a first elongated aperture between the pair of bands and a second elongated aperture between one band of the pair and the third band.
As to claim 12, the prior art of record, such as Collins, fails to show or suggest wherein each band in a reinforcing pair has a width of at least about 2.5", each band in a pair being substantially parallel with the other band in said pair and separated therefrom by a distance of between about 1.5" and about 4" to create an elongated reinforced aperture between the bands, said reinforced aperture being traversed by the plurality of polymer strands that run transverse to the direction of the bands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL